Case: 19-51094     Document: 00515630402          Page: 1    Date Filed: 11/06/2020




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 6, 2020
                                   No. 19-51094                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David King,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-134-1


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Appellant David King pleaded guilty to a single count indictment
   charging him with production of child pornography in violation of 18 U.S.C.
   § 2251(a). The district court sentenced him to 360 months’ imprisonment
   followed by 10 years of supervised release. On appeal, King raises four issues
   in challenging his conviction and sentence. We AFFIRM.
Case: 19-51094      Document: 00515630402          Page: 2   Date Filed: 11/06/2020




                                    No. 19-51094


                                          I
          As part of his guilty plea, King signed a factual basis for the plea,
   admitting that the Government could prove the following facts.
          On May 10, 2019, a mother reported to the Ector County Sheriff’s
   Office that King had had sexual contact with her child. King was the pastor
   of the victim’s church. The mother had permitted her minor child to visit
   King at his home on various occasions between June 2017 and May 2018.
   Sometime in 2019, the child made an “outcry” to his mother, and the mother
   stopped the child’s visits with King. Soon thereafter, the mother began
   intercepting inappropriate letters from King that were addressed to the child.
   In one letter, King told the child that his love for him was a “Godly love” and
   that his mother was the devil for taking the child away from him. King also
   told the child that the child could come live with him once the child turned
   18.
          Investigators interviewed the child. The child told them that he would
   shower at King’s house and that King would not provide towels within reach
   of the child, which required the child to call King into the bathroom to give
   him a towel. King would them remove the child from the shower and dry him
   off with the towel, which made the child feel “uncomfortable” and “weird”
   since the child knew how to dry himself. The child also said that before
   attending church on Sundays, King would take pictures of the child in his
   “church suit.” When asked what a “church suit” looked like, the child said
   that he did not remember and became irritable and uncooperative, which led
   to the termination of the interview.
          After the child’s interview, an agent with the Texas Department of
   Public Safety interviewed King. King admitted that he had sexual contact
   with the child. He also admitted that he had sexual encounters with two
   additional children between the ages of 10 and 12, during which he became




                                          2
Case: 19-51094      Document: 00515630402          Page: 3   Date Filed: 11/06/2020




                                    No. 19-51094


   sexually aroused. King admitted that he had viewed between 24,000 and
   25,000 pictures of child pornography on his laptop computer and on his
   personal cell phone.
          Investigators executed a search warrant on King’s home where several
   electronic devices and media storage devices were seized. An additional
   search warrant was obtained for King’s Samsung cell phone and a flash drive.
   The flash drive contained approximately 20 separate files, which consisted of
   multiple, sexually explicit images of children ranging in age from 2 to 17. One
   of the files was titled with the complaining child’s name and consisted of
   multiple images of the child with his penis and anus exposed in a sexual
   manner. King’s Samsung cell phone, which was manufactured outside the
   State of Texas, also contained multiple, sexually explicit images of children.
   Some of the pictures of the complaining child that were stored on King’s cell
   phone were also found on King’s flash drive.
          King admitted that he “posed minors engaged in sexually explicit
   conduct and produced sexually explicit images of those minors using his cell
   phone, which traveled in interstate commerce.”
          After pleading guilty, King faced sentencing. A probation officer
   compiled a Presentence Investigation Report (“PSR”). In calculating King’s
   offense level under the Guidelines, the PSR applied several enhancements
   and a reduction for acceptance of responsibility. Three of the applied
   enhancements are relevant here. First, King received a two-level
   enhancement because the offense involved the “commission of a sexual act
   or sexual contact.” U.S.S.G. § 2G2.1(b)(2)(A). Second, King received a two-
   level enhancement because he “knowingly engaged in distribution.”
   U.S.S.G. § 2G2.1(b)(3). Third, he received a two-level enhancement because
   the offense involved the use of a computer. U.S.S.G. § 2G2.1(b)(6)(B). After
   tabulating all of the enhancements and reductions, King’s total offense level




                                         3
Case: 19-51094      Document: 00515630402            Page: 4    Date Filed: 11/06/2020




                                      No. 19-51094


   amounted to 46. But because King’s was one of those “rare cases” where the
   calculated offense level exceeded 43, his total offense level was treated as 43
   for the purposes of calculating his Guidelines range. U.S.S.G. ch. 5, cmt. n.2.
          With a total offense level of 43 and a criminal history category of I,
   King faced a Guidelines range of life imprisonment. However, because the
   statutory maximum sentence for a violation of 18 U.S.C. § 2251(a) is 360
   months’ imprisonment, King’s Guidelines sentence was set to 360 months.
   U.S.S.G. § 5G1.1(a). The district court sentenced King to 360 months’
   imprisonment, followed by 10 years supervised release. King filed a timely
   notice of appeal.
                                           II
          King raises four issues on appeal. Because King did not object to these
   alleged errors, we review for plain error. See United States v. Trejo, 610 F.3d
   308, 318–19 (5th Cir. 2010). To establish plain error, a defendant must show
   a forfeited error that is clear or obvious and that affects his substantial rights.
   Puckett v. United States, 556 U.S. 129, 135 (2009). In general, to establish that
   his substantial rights were affected, a defendant must demonstrate that the
   error “affected the outcome of the district court proceedings.” Id. (quoting
   United States v. Olano, 507 U.S. 725, 734 (1993)). If he makes such a showing,
   this court has the discretion to correct the error but only if it seriously affects
   the fairness, integrity, or public reputation of judicial proceedings. Puckett,
   556 U.S. at 135. When reviewing for plain error, this “court may consult the
   whole record when considering the effect of any error on substantial rights.”
   United States v. Vonn, 535 U.S. 55, 59 (2002).
                                           III
          King argues (A) that the magistrate judge committed a Rule
   11(b)(1)(M) error during the plea colloquy; (B) that there was insufficient
   evidence to establish the jurisdictional hook of § 2251(a), i.e., that




                                           4
Case: 19-51094     Document: 00515630402          Page: 5   Date Filed: 11/06/2020




                                   No. 19-51094


   “materials” used in the production of child pornography were moved in
   interstate commerce; (C) that the district court erroneously applied three
   sentencing enhancements; and (D) that § 2251(a) exceeds Congress’s power
   to regulate interstate commerce. We take each issue in turn.
                                        A
          King first argues that the magistrate judge failed to properly advise
   him about the consequences of his guilty plea. Federal Rule of Criminal
   Procedure 11(b)(1)(M) requires that, before a district court may accept the
   defendant’s guilty plea, the court must inform the defendant of—and
   determine that he understands—the court’s obligation to calculate the
   applicable Guidelines range and to consider that range, possible departures
   under the Guidelines, and other sentencing factors under 18 U.S.C.
   § 3553(a). The purpose of this rule is to ensure that the defendant
   “understands the nature of the charge against him and whether he is aware
   of the consequences of his plea.” McCarthy v. United States, 394 U.S. 459,
   464 (1969).
          King argues that the magistrate judge committed a Rule 11(b)(1)(M)
   error during the plea colloquy when the magistrate judge said that the
   Guidelines were advisory and that the Guidelines might recommend against
   probation. King claims that these statements confused him because they
   implied that King’s sentencing range might call for a probation sentence,
   despite the mandatory 15-year minimum sentence that is imposed by statute.
   He also asserts that the magistrate judge’s representations were misleading
   to “a lay person” like himself because they suggested that the district court
   was not required to calculate a Guidelines range before considering a
   departure from that range.
          Rule 11 does not require the judge to use talismanic phrases or engage
   in rote recitation. United States v. Bachynsky, 949 F.2d 722, 726 (5th Cir.




                                         5
Case: 19-51094      Document: 00515630402          Page: 6   Date Filed: 11/06/2020




                                    No. 19-51094


   1991). Moreover, although “the Guidelines should be the starting point and
   the initial benchmark” at sentencing, Gall v. United States, 552 U.S. 38, 49
   (2007), Rule 11(b)(1)(M) does not require the district court to inform the
   defendant that the court will first consider the Guidelines range before it
   considers departures under the Guidelines and the sentencing factors under
   18 U.S.C. § 3353(a). See Fed. R. Crim. P. 11(b)(1)(M).
          Here, the magistrate judge confirmed that King understood that he
   faced a mandatory minimum sentence of 15 years in prison and a maximum
   sentence of 30 years in prison. The magistrate judge then told King that
   “[t]he district [court] judge w[ould] impose a sentence after considering
   [the] [G]uidelines,” and that the nature and circumstances of the offense,
   King’s conduct, and his criminal history were factors that would be
   considered. The magistrate judge added that the Guidelines “are merely
   advisory” and that the district court could sentence him to “any reasonable
   term as long as it is within that statutory range” (about which King had just
   been advised), and that “the sentencing guidelines may recommend against
   probation in [his] case.” King, with counsel present, said that he understood
   all of these statements.
          None of this plea colloquy amounts to error, let alone plain error. An
   examination of the whole record shows that King was fully aware of the
   consequences of his plea. See Vonn, 535 U.S. at 59.           Importantly, he
   acknowledged that he understood that he faced a mandatory 15-year
   minimum sentence and up to a 30-year maximum sentence. See United
   States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990) (holding that a defendant
   is aware of the consequences of his plea for sentencing purposes and the plea
   is voluntary as long as he understands the length of time he might possibly
   receive). Rule 11 proceedings do not require perfection; they require that a
   defendant be properly informed so that he may knowingly and voluntarily
   enter his plea. See Dominguez Benitez, 542 U.S. at 83 n.9 (“[J]ust as there are



                                         6
Case: 19-51094      Document: 00515630402            Page: 7    Date Filed: 11/06/2020




                                      No. 19-51094


   many fair trials but few perfect ones, so flaws are also to be expected in Rule
   11 proceedings.” (quoting United States v. Raineri, 42 F.3d 36, 45 (1st Cir.
   1994))). The district court met that requirement here.
                                           B
          King next argues that the factual basis of his plea did not establish
   sufficient evidence to satisfy the jurisdictional hook of 18 U.S.C. § 2251(a)
   because he asserts that the Government did not prove that “materials” used
   in the production of child pornography were moved in interstate commerce.
   King requests de novo review, but he did not object to the sufficiency of the
   factual basis below. Accordingly, we review for plain error. See United
   States v. Bailey, 924 F.3d 1289, 1290 (5th Cir.), cert. denied, 140 S. Ct. 411
   (2019).
          To establish § 2251(a)’s jurisdictional hook and convict King, the
   Government was required to prove, among other things, that the images of
   child pornography at issue were “produced or transmitted using materials”
   that were “mailed, shipped, or transported in or affecting interstate or
   foreign commerce by any means, including by computer.” 18 U.S.C. §
   2251(a).
          King argues that the Government presented no evidence that King’s
   cell phone or his flash drive, on both of which King stored the child
   complainant’s nude images, was manufactured outside the State of Texas.
   But the factual basis for the plea, which King signed and affirmed was correct,
   states that King’s Samsung cell phone “was manufactured outside the State
   of Texas” and had “traveled in interstate commerce.” Those facts provide
   a sufficient factual basis to satisfy the jurisdictional hook of § 2251(a) and thus
   support King’s conviction. See United States v. Looney, 606 F. App’x 744, 747
   (5th Cir. 2015) (unpublished opinion) (holding that a camera used to produce
   pornography that was shipped in interstate commerce was sufficient to




                                           7
Case: 19-51094        Document: 00515630402              Page: 8       Date Filed: 11/06/2020




                                          No. 19-51094


   support a conviction under § 2251(a)).1 We thus reject King’s second
   challenge.
                                               C
           King next argues that the district court erroneously applied the three
   sentencing enhancements identified above, which we refer to as the “sexual
   contact,” “distribution,” and “use of a computer” enhancements. U.S.S.G.
   § 2G2.1(b)(2)(A) (“sexual contact”); § 2G2.1(b)(3) (“distribution”);
   § 2G2.1(b)(6)(B) (“use of a computer”). Each is a two-level enhancement.
   Because King did not object to the Guidelines calculations or his sentence
   below, we review this claim for plain error. United States v. Benitez, 809 F.3d
   243, 248-49 (5th Cir. 2015).
           When a court sentences a defendant under an “incorrect, higher
   Guidelines range” and “the record is silent as to what the district court might
   have done had it considered the correct Guidelines range, the court’s reliance
   on an incorrect range in most instances will suffice to show an effect on the
   defendant’s substantial rights.” Molina-Martinez v. United States, 136 S. Ct.
   1338, 1346-47 (2016). Conversely, where a sentencing court makes an error
   in calculating the Guidelines range that does not have an effect on the
   ultimate Guidelines range that is applied, the error will be harmless unless
   the defendant can show that the error somehow affected the ultimate
   sentence that was imposed. See United States v. Nimerfroh, 716 F. App’x 311,
   316 (5th Cir. 2018) (unpublished opinion) (“[A]ny error by the district court
   was harmless because Nimerfroh would have received the same guidelines
   range . . . even without the [erroneously applied] enhancement.”); see also



           1
             “An unpublished opinion issued after January 1, 1996 is not controlling precedent,
   but may be persuasive authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006)
   (citing 5th Cir. R. 47.5.4).




                                                8
Case: 19-51094         Document: 00515630402              Page: 9       Date Filed: 11/06/2020




                                          No. 19-51094


   United States v. Brown, 843 F.3d 74, 82 (2d Cir. 2016) (“An error in
   Guidelines calculation is harmless if correcting the error would result in no
   change to the Guidelines offense level and sentencing range.” (quoting
   United States v. Cramer, 777 F.3d 597, 603 (2d Cir. 2015)).
           That latter standard applies here. After the district court applied all of
   the enhancements and the reductions, King’s total offense level was 46. But
   because that level was off the charts, so to speak, the district court treated
   King’s total offense level as 43 for purposes of calculating his Guidelines
   range. U.S.S.G. ch. 5, cmt. n.2. Given King’s criminal history, the
   recommended Guidelines range for a total offense level of 43 is life
   imprisonment. But because the statutory maximum sentence for a violation
   of § 2251(a) is 360 months, King’s Guidelines sentence was set to 360
   months. U.S.S.G. § 5G1.1(a).
           What this means is that in order to show plain error, King must show
   that the district court committed clear or obvious error in applying each of
   the three relevant sentence enhancements.2 If only one enhancement was
   applied in error, then King’s total offense level would drop from 46 to 44 and
   would still be treated as 43. If two enhancements were applied in error, then
   his total offense level would drop to 42. A total offense level of 42 sets a
   sentence range of 360 months to life imprisonment. U.S.S.G. ch. 5, pt. A. But
   because the statutory maximum sentence here is 360 months, the effective
   Guidelines sentence would remain 360 months, just as it was originally. Only




           2
              The Government expressly makes this point in its response brief, but King does
   not address the issue in his reply. In his principal brief, King only argues that subtracting
   all three enhancements would lead to the application of a lower Guidelines range, thus
   affecting his substantial rights. He never addresses the alternative scenario where only
   some of the enhancements were applied in error.




                                                9
Case: 19-51094     Document: 00515630402           Page: 10   Date Filed: 11/06/2020




                                    No. 19-51094


   if all three enhancements were applied in error would the total offense level
   drop to 40 and a new, lower range would apply. Id.
          We start with the “sexual contact” enhancement. U.S.S.G.
   § 2G2.1(b)(2)(A) provides a two-level increase when “the offense
   involved . . . the commission of a sexual act or sexual contact.” For purposes
   of that section, “sexual contact” is defined as “the intentional touching,
   either directly or through the clothing, of the genitalia, anus, groin, breast,
   inner thigh, or buttocks of any person with an intent to abuse, humiliate,
   harass, degrade, or arouse or gratify the sexual desire of any person.” 18
   U.S.C. § 2246(3); see also U.S.S.G. § 2G2.1 cmt. n.2.
          There is no dispute that King came into sexual contact with the
   complaining child. As described in the PSR, King towel-dried the child after
   showers and baths on more than 100 occasions, which King admitted gave
   him an erection. The child also sat in King’s lap over 400 times, which King
   admitted gave him an erection. And King admitted in his interview with the
   state investigator to having “sexual contact” with the child.
          There is also no dispute that King produced child pornography. As
   described above, sexually explicit images of the complaining child were found
   on King’s cell phone and flash drive, and King admitted that he “posed
   minors engaged in sexually explicit conduct and produced sexually explicit
   images of those minors using his cell phone.” And while King asserts that
   there is no evidence to support that his taking photos of the child in his
   “church suit” constituted child pornography, we think it is a reasonable
   inference to conclude that the “church suit” involved nudity, given the
   context in which it is discussed and the child’s upset reaction when pressed
   to describe what his “church suit” looked like.
          What King does dispute is the connection between these two sets of
   undisputed facts. He argues that “[t]here is no reference in the Factual Basis




                                         10
Case: 19-51094     Document: 00515630402            Page: 11   Date Filed: 11/06/2020




                                     No. 19-51094


   or PSR to King or anyone else touching the complaining witness child on the
   dates the production of child pornography occurred.” Therefore, he reasons,
   there is no evidence that the offense of production of child pornography
   involved sexual contact, as required to apply the enhancement.
          The Government points to the fact that King admitted to “posing”
   minors in order to produce sexually explicit images and argues that “[p]osing
   would have involved sexual contact with the children.” It also points out that
   “in the same paragraph [of the factual basis] detailing King’s drying routine,
   the child reported that King took pictures of the child in his ‘church suit.’”
   Presumably, the Government means to suggest that the two acts (the towel-
   drying and the “church suit” photographs) are connected.
          As stated above, the “sexual contact” enhancement applies when the
   “offense” involves sexual contact. U.S.S.G. § 2G2.1(b)(2)(A). The term
   “offense” as used throughout the Guidelines is defined to include “the
   offense of conviction and all relevant conduct under § 1B1.3.” U.S.S.G.
   § 1b1.1 cmt. n.1(I). In § 1B1.3, “relevant conduct” is defined as “all acts . . .
   committed . . . by the defendant . . . that occurred during the offense of
   conviction, [or] in preparation for that offense . . . .” U.S.S.G.
   § 1B1.3(a)(1)(A). Therefore, the enhancement under § 2G2.1(b)(2)(A)
   applies whenever sexual contact (or sexual acts) can be considered relevant
   conduct to the offense of conviction.
          The question here is thus whether the district court committed plain
   error at King’s sentencing by concluding that the sexual contact between
   King and a child “occurred during” the production of child pornography or
   “in preparation for” the production of child pornography.
          At sentencing, the factual findings of the district court need only be
   supported by a preponderance of the evidence. United States v. Koss, 812 F.3d
   460, 466 (5th Cir. 2016) (citing United States v. Betancourt, 422 F.3d 240, 246




                                           11
Case: 19-51094     Document: 00515630402           Page: 12   Date Filed: 11/06/2020




                                    No. 19-51094


   (5th Cir. 2005)). In determining whether a sentencing enhancement is
   supported by the preponderance of the evidence, a district court is permitted
   to draw “reasonable inferences” from the evidence before it. See United
   States v. Wilcox, 631 F.3d 740, 755, 757 (5th Cir. 2011). And under the plain
   error standard, we give “considerable deference” to the district court’s
   factual determinations. See Koss, 812 F.3d at 466.
          We conclude that the district court did not err in applying the “sexual
   contact” enhancement. True, it is plausible that King could have “posed”
   the children by giving them instructions, without necessarily touching them.
   But it is also plausible that “posing” the children involved sexual contact.
   And we think that it was a reasonable inference for the district court to
   conclude that, more likely than not, King did pose children in a way that
   involved sexual contact, especially in light of the undisputed evidence in the
   record that King had sexual contact with the complaining child on over 500
   occasions.
          The evidence suggesting a connection between the “church suit”
   photographs and the towel-drying incidents is a bit more tenuous. While the
   two activities are described in the same paragraph of the district court’s
   factual basis, there is no explicit indication that they are connected.
   Nonetheless, the district court could have inferred from the evidence that
   one of the over 100 towel-drying incidents occurred close in time to, or in
   preparation for, a “church suit” (i.e., nude) photograph. Considering this
   evidence together with the evidence of “posing,” and in light of the
   deference we give to a district court’s factual determinations, we conclude
   that there is sufficient evidence to affirm the district court’s application of
   the enhancement.
          Because the district court’s application of the “sexual contact”
   enhancement survives our plain error review, King would be unable to




                                         12
Case: 19-51094        Document: 00515630402               Page: 13        Date Filed: 11/06/2020




                                          No. 19-51094


   demonstrate anything but harmless error with respect to the “distribution”
   or “use of a computer” enhancements. As explained above, even if King
   were to establish error with respect to those two enhancements, his
   Guidelines range would not be affected. We therefore need not reach
   whether these enhancements were applied in error.3



           3
              The “distribution” enhancement provides for a two-level enhancement when a
   defendant “knowingly engaged in distribution.” U.S.S.G. § 2G2.1(b)(3). “Distribution”
   is defined as:
           any act, including . . . production . . . related to the transfer of material
           involving the sexual exploitation of a minor. Accordingly, distribution
           includes posting material involving the sexual exploitation of a minor on a
           website for public viewing but does not include the mere solicitation of
           such material by a defendant.
   U.S.S.G. § 2G2.1 cmt. n.1. The Government argues that King “distributed” child
   pornography when he used the internet (specifically, email) to transfer images from his cell
   phone to his flash drive. But there is no evidence in the record that suggests King
   transferred the images to another person or otherwise made them available for public
   viewing, or that his cell phone or flash drive were ever outside his sole possession. See
   United States v. Richardson, 713 F.3d 232, 235 (5th Cir. 2013) (“Under the Guidelines,
   making the images available to others constitutes distribution . . . .” (quoting United
   States v. Powers, 379 F. App’x 347, 348 (5th Cir. 2010) (unpublished opinion)).
           The “use of a computer” enhancement directs that a two-level enhancement
   should be applied:
           [i]f for the purpose of producing sexually explicit material . . . the offense
           involved . . . the use of a computer or an interactive computer service to
           (i) persuade induce, entire, coerce, or facilitate the travel of, a minor to
           engage in sexually explicit conduct, or to otherwise solicit participation by
           a minor in such conduct . . . .
   U.S.S.G. § 2G2.1(b)(6)(B). The commentary to the enhancement describes that it “is
   intended to apply only to the use of a computer or an interactive computer service to
   communicate directly with a minor or with a person who exercises custody, care, or
   supervisory control of the minor.” U.S.S.G. § 2G2.1 cmt. n.6(B). The Government
   acknowledges that there is no evidence that “King used his cellphone to communicate with
   the complaining child or other,” and that King’s challenge to this enhancement “has
   arguable merit based on the commentary.”




                                                13
Case: 19-51094       Document: 00515630402         Page: 14   Date Filed: 11/06/2020




                                    No. 19-51094


                                         D
             Finally, King argues that 18 U.S.C. § 2251(a) exceeds Congress’s
   power to regulate interstate commerce under the Commerce Clause. He
   acknowledges that this court rejected this argument in United States v.
   Kallestad, 236 F.3d 225, 228 (5th Cir. 2000), but points us to the reasoning
   in the dissent in Kallestad and asks us to reconsider.
             One panel of this court may not overrule another panel’s decision
   without en banc reconsideration or a superseding contrary Supreme Court
   decision. United States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).
   Thus, King’s facial challenge to § 2251(a)’s constitutionality is foreclosed.
   See id.
                                         VI
             For the foregoing reasons, King’s conviction and sentence are
   AFFIRMED.




                                         14